Citation Nr: 1409851	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial evaluation in excess of 30 percent for the period prior to November 29, 2011, for posttraumatic stress disorder (PTSD), and in excess of 50 percent thereafter. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing on his October 2011 VA Form 9 (substantive appeal).  In a November 2011 communication, the Veteran withdrew that request. See November 29, 2011 Letter from Representative.  In January 2012, the appeal was certified to the Board; the Veteran was informed that he had 90 days from the date of a January 4, 2012 notification letter to request a hearing.  On January 18, 2012, the Veteran again submitted a VA Form 9 and re-initiated his request for a Travel Board hearing. See VA Form 9, January 12, 2012.  To date, no such hearing has been scheduled. 

As the Veteran has a right to a Board hearing, a remand is warranted so that he may be afforded a Travel Board hearing. See 38 C.F.R. § 20.700(a) (2013).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


